Whiteteld, O. J.,
delivered the opinion of the court.
The plea of guilty should have been limited to the charge of larceny, in its consideration by the jury. It is manifest that it was only made as a plea of guilty of petty larceny, since that *118was the only accusation before the magistrate,'who fined appellant $25 and costs. And it is equally manifest that it may have been treated by the jury as a plea of guilty of burglary. The refused instruction should have been granted the appellant. “Convict” is clearly a misprint for “connect,” and with the word read “connect,” it was a peculiarly proper charge on the facts.

Reversed and remanded.